Citation Nr: 1207806	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension to include as due to service-connected diabetes mellitus type II and to include to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant is a Veteran who served on active duty from January 1955 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Montgomery, Alabama currently holds jurisdiction over the claims.

The  issues of entitlement to service connection for orthostatic hypotension and entitlement to service connection for a psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims which are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during service.

2.  The Veteran's bilateral hearing loss results from in-service noise exposure.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Bilateral hearing loss was incurred during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the claims being decided on appeal, the Board is granting in full the benefit being sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was exhibited in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31th ed. 2007).  This is a subjective symptom clearly capable of lay observation and may provide the basis for an award of service connection when there is credible evidence of continuity of symptomatology alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Factual Background and Analysis-Tinnitus

The facts of this case may be briefly summarized given the final disposition.  The Veteran has testified to noise exposure during service such as exposure to anti-aircraft and field artillery, loud generators and explosions.  The Board has no reason to doubt these allegations. 

The Veteran also denies a significant post-service history of noise exposure.  He reports working for several years as an air conditioner technician.  He reported recreational exposure to chainsaws, lawnmowers and power tools with the use of hearing protection.  The Board also has no reason to doubt this description of post-service noise exposure. 

Service treatment records do not reflect lay or medical evidence of tinnitus.

The Veteran's claims file includes a December 2007 audiology consultation which provides a diagnosis of tinnitus.  At that time, the Veteran reported chronic ringing in his ears.  He otherwise reported military noise exposure during his over twenty years in the service and stated that he was exposed to very little noise in his post-service employment.  The private audiologist, P.N., stated that the Veteran should be given every consideration (for service connection) for tinnitus.  

In a January 2008 statement in support of his claim, the Veteran stated that he has had ringing in his ears at least since his retirement from service in 1975.

In April 2008, a VA audiologist provided the opinion the Veteran's tinnitus was less likely than not related to service.  The examiner stated that the Veteran reported that his tinnitus began approximately 20 years ago and that therefore the Veteran's tinnitus was not caused by military noise exposure.  

In a May 2008 letter in support of the Veteran's claim, the Veteran's wife, E.C., stated that the Veteran had reported ringing in his ears for a number of years up to the time when he was in service, although it had increased in severity with time.  

In July 2008, the Veteran submitted a statement in which he stated that he believed that his exposure to weapons, artillery, ammunition and destruction noise caused his chronic tinnitus.  During his June 2011 Travel Board Hearing, the Veteran testified that his tinnitus began intermittently and became constant with time.

The Veteran has consistently reported in statements, during treatment and during his BVA hearing that he has had tinnitus since service due to noise exposure.  The Veteran's wife has submitted a statement supporting the Veteran's assertion that he has had tinnitus since service.  The Veteran and his wife are competent, as lay people, to report on observable symptoms, such as constant tinnitus.  Jandreau v. Nicholson, 492 F.3d, 1373, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's account regarding his tinnitus to be credible.  Consequently, the evidence establishes a continuity of symptomatology between the service and his tinnitus, which was related to service by his private audiologist.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The Board notes that the Veteran's April 2008 VA examiner stated that the Veteran reported having only a 20-plus year history of tinnitus, however the preponderance of the evidence demonstrates reports of tinnitus since service.  In any event, as addressed below, the Board grants service connection for hearing loss as a result of inservice noise exposure.  The Veterans Benefits Administration (VBA) has recognized sensorineural hearing loss as being the most common cause of tinnitus.  VBA Training Letter 10-02 (March 18, 2010).  The Board cannot ignore this other potential theory of entitlement which is clearly favorable to the Veteran.

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Factual Background and Analysis-Hearing Loss

The Veteran asserts that his hearing loss is due to his in-service noise exposure.  As noted above, the Veteran has testified to noise exposure during service such as exposure to anti-aircraft and field artillery, loud generators and explosions.  The Board has no reason to doubt these allegations. 

Overall, the service treatment records provide evidence against the Veteran's claim as they demonstrate normal hearing as measured by audiometric examination and as there is no evidence of any treatment for or complaints of hearing loss during service.

The post-service medical records include a December 2007 private audiology report which demonstrates sensorineural high frequency hearing loss in each ear.  The reporting audiologist, P.N., stated that the Veteran's hearing loss was likely initiated if not caused entirely by military noise exposure.  

The Veteran submitted a January 2008 statement in support of his claim wherein he stated that he was exposed to loud noises and acoustic trauma while in service.  He stated that his audiologist, P.N., discovered a rupture in his right ear drum that had healed.  He stated that he had not been exposed to loud acoustic trauma since service.  He additionally stated that his hearing loss "dramatically showed up around 1995."

The Veteran was afforded a VA audiometric examination in April 2008.  It was noted that the Veteran's claims file and service treatment records were reviewed.  During his examination, the Veteran reported military noise exposure to include exposure to artillery, engine and tank noise.  The Veteran additionally reported noise exposure from firearms, missiles, generators and compressors while in military service.  He reported exposure to noise in his civilian occupation in air conditioning and refrigeration for 25 years without hearing protection and recreational exposure to chainsaws, lawnmowers and power tools with hearing protection.

The VA examiner provided a diagnosis of mild to profound high frequency hearing loss bilaterally.  The examiner stated that the Veteran reported that his hearing loss began approximately 20 years prior, years after his military service.  She noted that the Veteran's hearing tests at both the beginning and end of his service indicated normal hearing bilaterally.  She opined that the Veteran's current hearing loss was not, therefore, caused by military noise exposure.

In a July 2008 statement in support of his claim, the Veteran explained that he was exposed to loud noise trauma and acoustic noise trauma in service as early as 1956.  He described multiple occasions of in-service noise exposure and stated that he was never provided hearing protection in the military.  He further stated that he understood that there was a latency period for hearing loss to appear which explained why his service records did not demonstrate hearing loss.  

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2011.  During his hearing, the Veteran stated that he was exposed to artillery, some rockets and explosions as well as generators.  He explained that he received examined for his hearing in 1980 and that his doctor had, at that time, found scar tissue in his right ear probably secondary to rupture, but that the corresponding medical records had been destroyed.  He noted that private audiologist P.N. had stated that she found a rupture in his ear which had healed over but that she had not provided that finding in her report.  

The record first reflects the onset of hearing loss many years after service.  The claims file consists of two conflicting nexus opinions, that of audiologist P.N. and that of the April 2008 VA examiner.  In this regard, the Board notes that it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Here, the VA examiner is shown to have considered the Veteran's lay statements and the evidence presented in the claims folder and service treatment records and she offers a rationale (no evidence of hearing loss in service) for her finding.  However, this examiner did not discuss the significance, if any, of the long-term cumulative effects of military noise exposure.

On the other hand, audiologist P.N. merely relates the hearing loss to in-service noise exposure without providing a basis for that opinion.  However, this examiner was clearly aware of the Veteran's military and post-military history of noise exposure in arriving at this opinion.  Furthermore, VA recognizes that chronic exposure to excessive noise is a causal factor in the development of sensorineural hearing loss.  See VBA Training Letter 10-02 (March 18, 2010).  This audiologist is presumed to possess this knowledge.


In sum, the Board has competing medical opinions for and against the claim which are substantially equal in stature.  In such a situation, the Board finds that the evidence of record is in equipoise.  Resolving doubt in favor of the Veteran, the Board finds that the Veteran's bilateral sensorineural hearing loss results from inservice noise exposure.  38 U.S.C.A. § 5107(b).  The claim, therefore, is granted.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that his hypertension is either secondary to his service-connected diabetes mellitus, or secondary to herbicide exposure.  As noted in the analysis above, in some circumstances, lay testimony is deemed competent to establish a nexus between service and a disorder.  Here, however, a competent medical opinion is necessary as the expertise required for such an opinion is beyond the Veteran's purview.  Jandreau v. Nicholson, 492 F.3d, 1373, 1377 (Fed. Cir. 2007).  The Veteran's claims file contains numerous opinions regarding the Veteran's diabetes and his orthostatic hypotension.  The Board finds, however that an additional medical opinion is necessary in order to determine the likelihood of a relationship between the Veteran's service or service-connected disorders, and his hypertension.  

Presently, the Veteran's claims file contains two medical opinions pertaining to the Veteran's hypertension, that of a VA examiner and that of private physician Dr. D.M.

Following an April 2008 examination of the Veteran and a review of the Veteran's claims file and service records, the VA examiner opined that the Veteran's hypertension was less likely as not caused by or a result of diabetes mellitus type II.

Regrettably, the Board finds the VA examination to be inadequate as the VA examiner failed to provide a rationale for his opinion and neglected to discuss all of the available avenues of service connection to include direct service connection and service connection secondary to exposure to herbicides.  Further, the VA examiner based his opinion in part on a family history of hypertension which the Veteran denies.  

The claims file also includes the July 2008 opinion of Dr. D.M. who stated in that the Veteran had a number of medical problems to include hypertension and diabetes mellitus, type II among others.  He stated that the combination of the Veteran's enumerated medical disorders and his being overweight were more than likely inter-related [sic] and probably service connected due to exposure to Agent Orange.  In his statement, Dr. D.M. does not provide any rationale for his opinion and his opinion fails to separate one disorder from a number of non-service connected disorders.  The opinion of Dr. D.M. is therefore insufficient to demonstrate that it is at least as likely as not that the Veteran's hypertension is related to service.  

Presently, the evidence of record is insufficient to allow the Board to make a determination on the Veteran's claim.  Further, as noted above, the VA examination provided to the Veteran is found to be insufficient.  Thus, the Veteran must be afforded a new VA examination before the Board may adjudicate the issue of entitlement to service connection for hypertension.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the claims folder clinical records of the Veteran's treatment for hypertension and diabetes mellitus at the Birmingham VA Medical Center since December 2007.

2.  Upon receipt of any additional records, arrange for the Veteran to undergo a VA examination in support of his claim for service connection for hypertension.  The claims folder must be made available to the examiner for review.  Following examination and review of the claims folder, including all indicated tests, the examiner should be requested to provide opinion on the following questions:

a) opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hypertension either had its onset in service or is etiologically related to his period of active service from January 1955 to February 1975, to include his exposure to herbicides such as Agent Orange; OR

b) if not, opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hypertension has been caused OR aggravated beyond the normal progress of the disorder as the result of the Veteran's service-connected diabetes mellitus; 

The examiner is requested to provide a detailed rationale, with specific references to the record, for each opinion expressed.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

3.  Thereafter, readjudicate the claims based on all of the evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome of this claim, but reminds the Veteran that he has the right to submit additional evidence and argument on these claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


